Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
July 12, 2022.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-22-00088-CV



        IN RE KENSINGTON COMMONS PARTNERS LP, Relator


                         ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                            400th District Court
                          Fort Bend County, Texas
                   Trial Court Cause No. 17-DCV-241510A

                        MEMORANDUM OPINION

      On February 11, 2022, relator Kensington Commons Partners LP filed a
petition for writ of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see
also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Tameika Carter, presiding judge of the 400th District Court of Fort Bend
County, to set aside her November 9, 2021 second sanctions order.
      On June 30, 2022, the parties filed a joint motion to dismiss this original
proceeding because the parties have settled the underlying case. Relator’s request
for relief is now moot. The motion is GRANTED.

      Accordingly, we dismiss relator’s petition for writ of mandamus for want of
jurisdiction.


                                      PER CURIAM

Panel consists of Chief Justice Christopher and Justices Bourliot and Spain.




                                         2